Citation Nr: 0415274	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  03-30 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1970 to November 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The RO, in relevant part, denied 
the claim for service connection for degenerative joint 
disease of the lumbar spine.  The veteran has timely 
perfected an appeal of this determination to the Board.  

In the July 2003 rating decision, the RO also denied the 
claim for service connection for a right hip and leg 
disorder.  Although the veteran filed a timely notice of 
disagreement with respect to this issue, he limited his 
appeal in his October 2003 substantive appeal to that of 
degenerative joint disease of the lumbar spine.  Therefore, 
the issue of entitlement to service connection for a right 
hip and leg disorder is not before the Board.


FINDING OF FACT

Degenerative joint disease of the lumbar spine did not 
originate in service and is not related to service.


CONCLUSION OF LAW

Degenerative joint disease of the lumbar spine was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board observes that on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 was enacted.  Pub. L. No. 106-
475, 114 Stat. 2096 [hereinafter VCAA].  This liberalizing 
law and its implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

Recently, the U.S. Court of Appeals for Veterans Claims held 
that a service-connection claimant must be given a VCAA-
complying notice before an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  Such a notice letter 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical and lay 
evidence necessary to substantiate his claim.  In a January 
2003 letter, VA informed the veteran and his representative 
of the evidence necessary to substantiate a claim for service 
connection.  Additionally, the veteran was provided with a 
copy of the appealed July 2003 rating decision and the August 
2003 statement of the case.  These documents provided notice 
of the law and governing regulations, as well as the reasons 
for the determinations made regarding his claim.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA, or obtained by VA on his behalf.  

Additionally, VA has made reasonable efforts to inform the 
veteran and his representative of the evidence he was 
responsible for submitting and what evidence VA would obtain 
on his behalf.  Specifically, the January 2003 letter asked 
the veteran to complete an authorization and consent form for 
every physician and hospital that has treated him so that VA 
could request relevant medical records.  The letter also 
asked the veteran to inform VA of any additional information 
or evidence that might help support his claim.  Additionally, 
the letter informed the veteran that VA would obtain relevant 
records, including medical and employment records and records 
from any federal agencies.  Furthermore, the letter informed 
the veteran that it is his responsibility to ensure that VA 
receives all the evidence necessary to support his claim.  In 
addition, in a January 2004 letter, VA provided the veteran 
with another opportunity to submit additional evidence 
concerning his appeal.  Thus, the Board finds that the 
aforementioned correspondences informed the veteran of the 
evidence he was responsible for submitting and what evidence 
VA would obtain in order to substantiate his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Moreover, 
the Board finds that VA has made reasonable efforts to inform 
the veteran that he could submit any information or evidence 
in support of his claim.  See Pelegrini v. Principi, supra.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain all relevant records adequately identified 
by the veteran.  The Board observes that all of the veteran's 
available service medical records have been obtained.  In 
addition, VA has associated with the veteran's claims file 
all identified post-service VA and non-VA medical records, VA 
examination reports, and assertions made by the veteran and 
his family in support of his claim.  

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim of 
entitlement to service connection for degenerative joint 
disease of the lumbar spine poses no risk of prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Factual Background

The veteran's service medical records show that he was 
treated for complaints of back pain.  

In November 1972, the veteran complained of back pain after 
pushing a car.  The examiner noted slight scoliosis to the 
left and recorded his impression as that of an acute back 
sprain.  

On January 15, 1973, the veteran reported low back pain upon 
awakening that gradually worsened throughout the day.  The 
veteran reported lesser symptoms for the past 4 weeks since 
the original injury.  The examiner provided a provisional 
diagnosis of acute low back sprain, severe.  The veteran was 
subsequently hospitalized for low back pain for a period of 5 
days.  A January 17, 1973 hospital note indicated that the 
veteran had strained his back lifting heavy wooden beams 
approximately 2 months ago, and that he had minimal 
discomfort until 2 days ago when the pain returned with no 
new trauma.  The note also indicated that x-rays had been 
negative and reflected a diagnosis of back sprain with a 
recommendation of William's flexion exercises.  A January 19, 
1973 medical condition / physical profile record notes 
resolving back pain.  Lastly, a January 30, 1973 note 
revealed x-rays showing the lumbar spine to be within normal 
limits and a diagnosis of low back pain.  The note also 
indicated that the veteran had been recommended William's 
flexion exercises, which made the pain disappear, referred to 
physical therapy, and discharged to temporary restricted 
duty.  

The record also contains treatment reports from Saint Mary's 
Hospital from January 1977.  The admissions report indicated 
that the veteran had fallen and injured his low back, and 
that he had severe pain upon evaluation and continuing 
through admission.  The report noted an acute muscle spasm of 
the lumbosacral area and that the veteran was in severe pain 
in any attempted motions and was unable to straighten his 
back into the erect position.  The diagnosis was of acute 
lumbosacral myofascitis, traumatic.  Additionally, a 
concurrent radiology report stated that the lumbar spine had 
shown no abnormalities.  Lastly, a discharge summary stated 
that the veteran had been placed in traction and given 
relaxants and analgesics, and that he had gradually improved.  

Additionally, statements from the veteran's sister and mother 
dated February 2003 are of record.  The veteran's sister 
wrote, in essence, that while in service he had fallen from a 
helicopter, injuring his back, and that he had never 
recovered.  Likewise, the veteran's mother stated, in 
essence, that he had fallen from a helicopter, injuring his 
back, and that he has been on daily medication for pain that 
continues to worsen.  

Also of record are numerous VA outpatient treatment reports 
dated from June 2000 to December 2002.  Of relevance, a July 
2001 report contained the first complaint of back pain.  The 
veteran reported back pain since 1972.  The examiner noted 
that the veteran had been ambulatory with pain in the 
paravertebral muscles of the low back, able to walk on his 
toes and heels and had a negative straight-leg raising test.  

The record also contains two VA examination reports dated 
March and May 2003.

The March 2003 report indicated that the veteran injured his 
back in 1972 while on active duty when he fell from the top 
of a helicopter.  The veteran reported that he has had pain 
in his back ever since, and that it had been worse in the 
last few months.  

The examiner reported that MRI (magnetic resonance imaging) 
results showed (1) degenerative changes at L4-5 and L5-S1 
with diffuse broad-based bulges of these disks and a small 
annular tear at L4-5 centrally and (2) borderline spinal 
stenosis at L3-4 and L4-5 from congenitally short pedicles 
and prominent epidural fat posteriorly as well as prominent 
ligamentum flavum.  The examiner then reported the following 
radiographic findings: (1) a straightening of the lumbar 
spine; (2) skeletal elements of the lumbar spine were intact 
and free of focal lytic or blastic lesions; (3) small 
osteophytes were demonstrated on the vertebral bodies 
adjacent to the L2-3 and L3-4 discs; (4) lumbar discs were 
well maintained in regard to height; (5) joint spaces of the 
posterior facets were diminished bilaterally at the L5-S1 
level and increased sclerotic changes were noted in the 
skeletal elements of those facets; (6) no abnormalities were 
noted about the S1 joints; and (7) vascular calcifications 
were noted within the abdominal aorta and iliac arteries.  

The examiner provided the following impressions: (1) findings 
associated with muscle spasm about the lumbar spine; (2) mild 
changes associated with degenerative disc disease about the 
L2-3 and L4-5 discs; (3) degenerative arthritic changes in 
the posterior facets at the lumbosacral junction of the 
spine; and (4) atherosclerotic changes within the abdominal 
aorta and iliac arteries.  The examiner then stated that the 
veteran's chronic low back pain began, by history, with a low 
back injury in active duty and that the veteran is currently 
being treated for low back pain secondary to degenerative 
joint disease and / or a bulging disc in the lumbosacral 
spine.

The May 2003 VA examination report began by stating that the 
veteran's claims file had been reviewed.  The examiner 
observed that the veteran had been admitted to a hospital for 
low back pain from January 15 to January 19, 1973.  The 
examiner cited a hospital note stating, "Patient states that 
approximately two months ago he strained his back lifting.  
Treated with analgesics with relief and had minimal 
discomfort until 2 days ago, when pain returned with no new 
trauma."  The examiner further noted that Dr. Taylor, the 
orthopedic surgeon, prescribed Wilson's flexion exercises and 
the veteran's pain resolved.  

The veteran reported slipping off the top of a helicopter in 
1972 or 1973.  He stated that he did not think that he had 
hurt himself but 2 or 3 days later realized that he was hurt.  
The veteran reported going to the dispensary and being sent 
to the hospital for a week.  He stated that he had another 
episode a few months later and returned to the hospital for 
another week.  The examiner noted that he could only find one 
incidence of hospitalization or treatment for low back pain 
in his service medical records.  The veteran reported that he 
has had back pain since then.  He also stated that he cannot 
work and that he has not worked for approximately 2 to 3 
months.  He reported a history of working as a mechanist, a 
welder, and a truck driver but has been unable to do that due 
to the back pain.  

The examiner then stated that the veteran's degenerative 
joint disease of the lumbar spine is not as least as likely 
as not due to the lumbar strain he incurred while in the 
military.  He explained that this is a process for repetitive 
wear and tear more likely than not precipitated by the 
veteran's civilian occupations.  

Lastly, the record contains various statements made by the 
veteran.  In a January 2003 statement, he indicated that he 
had injured his back while getting off a helicopter in 1972 
and that he had had problems ever since.  In a February 2003 
statement, the veteran indicated that he had been in perfect 
health prior to entering service, that he had fallen off a 
helicopter in service, injuring his back, and that he had 
been treated for his back by a number of physicians since 
discharge.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2003)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b) (2003); see 38 C.F.R. § 3.309 (2003).  

The Board acknowledges that the veteran was treated for low 
back pain in service.  However, the Board observes that all 
in-service diagnoses indicated an acute condition that 
resolved during service and that x-rays at the time showed 
the lumbar spine to be within normal limits.  The Board also 
observes that the veteran was treated after discharge at 
Saint Mary's Hospital in January 1977 after falling and 
injuring his low back.  Hospital records indicate that the 
diagnosis was of acute lumbosacral myofascitis, traumatic, 
that a radiology report of the lumbar spine showed no 
abnormalities, and that the veteran had improved.  Thus, the 
Board observes that the veteran suffered an intervening 
injury to his back.  Additionally, the Board observes that 
the next post-service treatment of record does not appear 
until in a VA outpatient report dated July 2001, which is 
over 27 years after discharge.  Moreover, the Board observes 
that the May 2003 VA examiner opined that the veteran's 
current degenerative joint disease of the lumbar spine is not 
as least as likely as not due to the lumbar strain he 
incurred while in the military.  The Board further observes 
that the examiner attributed the veteran's low back disorder 
to his post-service civilian occupations as a mechanist, 
welder and truck driver.  

Furthermore, the Board observes that the veteran has not 
presented evidence of a nexus established by competent 
medical evidence relating his current low back disorder to 
service.  The Board notes the March 2003 VA examiner's 
statement that the veteran's chronic low back pain began, by 
history, in service.  In this regard, the Board observes that 
the examiner qualified his statement of in-service onset.  
Additionally, the record contains a note that the veteran's 
claims file had not been presented to the examiner prior to 
the examination, and that the examiner, after being provided 
with the claims file, did not thereafter comment as to any 
relation between the veteran's current low back disorder and 
service.  To this extent, the Board finds the examiner's 
statement of in-service onset to be inadequate.  

The Board also acknowledges the contentions raised by the 
veteran, his sister and his mother that his current back 
disorder is due to an injury in service and that it has 
continued to worsen since discharge.  In this regard, the 
Board observes that the veteran and his family, as 
laypersons, are not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for degenerative joint 
disease of the lumbar spine; the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for degenerative joint disease of the 
lumbar spine is denied.





	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



